Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed Dec. 14, 2021.  This action is made Final.
Claims 1, 11 and 21-38 are pending in the case. Claims 1, 11 and 38 are independent claims.
Claim Objections
Claims 21, 30 are objected to because of the following informalities:  The “;” at the end of the claim should be replaced with “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 22-29 are rejected   are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)
Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), independent claim 1 recite a method for managing terminals (claim 1, and claims dependent thereupon).  

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite only one step, i.e. “managing”, which is judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.
The step is able to be performed in the mind, but for the recitation of the computer system. 
Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a 

In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.  Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical field.  In the instant case, display ATM application on a computer screen is not viewed as an improvement.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, claims 1 and 22-29 do not include an inventive concept.

Claim Rejections - 35 USC § 112
Claims 1 and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Independent claim 1 recites “a method comprising: managing a first hardware terminal …” The claim contains subject matter, i.e. “a method comprising: managing a first hardware terminal …” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 22-29 fail to remedy the deficiency of independent claim 1, therefore are also rejected. 
Claims 1 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for managing a first hardware terminal …” However, the claims fail to provide any features regarding the “managing”.  Dependent claims 22-29 fail to remedy the deficiency of independent claim 1, therefore are also rejected. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "configured for …" in claims 1, 24, 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
and/or B” means A alone, B alone, or A and B together. The “preferred verbiage” should be more simply “at least one of A and B.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 21, 22, 27, 28, 29, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Walser (hereinafter Walser) U.S. Patent Publication No. 2021/0118052(62/924,007) in view of Antonin et al. (hereinafter Antonin) U.S. Patent Publication No. 2002/0138431.
With respect to independent claim 1, Walser teaches a method comprising: 
a) managing a first hardware terminal comprising at least the first hardware terminal, at a first location, wherein the first hardware terminal comprises a virtual currency terminal or kiosk (see e.g. Abstract and para [21]-[26] – “operable to cryptocurrency-to -cash transaction for allowing a user to withdraw cash at an automatic transaction machine, ATM (110), or a point-of-sale, POS, system (110B) by exchanging a corresponding amount of a cryptocurrency from the crypto wallet(s); or conversely allowing the user to deposit cash at an ATM or POS system and exchanging it for a corresponding amount of a cryptocurrency to be deposited in at least one crypto wallet of the user”): 
i) the first hardware terminal comprising a virtual currency terminal or kiosk configured for at least one of: 
1) purchase of cryptocurrency using cash currency (see e.g. para [21]-[26]); 
2) sale of cryptocurrency for cash currency (see e.g. para [21]-[26]);
ii) the first hardware terminal comprising a virtual currency terminal or kiosk comprising: 
1) a first set of one or more processors (see e.g. Fig. 4 para [123] – “The means may include various hardware and/or software/firmware component(s) and/or module(s), including, but not limited to a circuit, an application specific integrated circuit (ASIC), or processor. Generally, where there are operations illustrated in Figures, those operations may be performed by any suitable corresponding counterpart means-plus-function components.”); 
2) a first touchscreen or graphical user interface (see e.g. para [25] Fig. 5, 6); 

(a) a first application (see e.g. Fig. 4 and para [83]-[90]); and 
(b) a first set of one or more files or computer program instructions (see e.g. Fig. 4 and para [83]-[90]).
Walser does not expressly show providing a first hardware terminal, by a first owner of a plurality of hardware terminals and a first application wherein the first application is a first internet browser application. However, it is common knowledge that a plurality of ATMs at different locations are owned/operated by a single bank. Walser also indicates “Mobile/Web-App device 102, may be a computer system such as a laptop or desktop computer system running a web-browser and sending messages to computing device 101, referred to herein as pre-staging service.” (See para [70] and Fig. 5). Furthermore, Antonin teaches a financial institution can own a plurality of ATMs (see e.g. Fig. 1 and para [5] [6] – “Many ATMs may offer additional transactions for ATM users that are customers of the host financial institution.”) and browser based ATM interface application (see e.g. Abstract and para [8][54] – “A system and method of providing a financial services terminal, such as an ATM, with a document driven interface. The system and method include a set of interface documents, such as HTML documents, that define an interface for the financial services terminal. The financial services terminal includes an interface application, such as a browser, for ” “Hypertext Markup Language (HTML) and TCP/IP have been applied to improve the quality, interoperability, and content of ATM interfaces and communications.” “HTML interfaces may be implemented through a client/server architecture with little more than a browser application present in the ATM itself.””In a preferred embodiment, the interface application 220 is a browser.”).
Both Walser and Antonin are directed to ATM interfaces.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Walser and Antonin in front of them to further modify the system of Pham to include the above feature.  The motivation to combine Walser and Antonin comes from Antonin.  Antonin discloses the motivation to adopt a client/server architecture and user a web browser interface for ATMs so that a single server/host of a financial institution can provide unified interface for remote users at different locations. And users can experience familiar interface while banking online or at the ATMs (see Abstract and para [8] [54] – “In a preferred embodiment, the interface application 220 is a browser.” “supporting the familiar platform for interface design and implementation”).
Claim 11 is rejected for the similar reasons discussed above with respect to claim 1. 
With respect to dependent Claim 21, the modified Walser teaches b) receiving, by a system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, wherein the first 
With respect to dependent Claim 22, the modified Walser teaches wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see Antonin Abstract and para [8] [54] and discussion above with respect to claim 1).
With respect to dependent Claim 27, the modified Walser teaches b) managing a second hardware terminal, by the first owner of the plurality of hardware terminals, the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (see e.g. Fig. 4-6 Abstract and para [21]-[26] [121]– “operable to perform a cryptocurrency-to -cash transaction for allowing a user to withdraw cash at an automatic transaction machine, ATM (110), or a point-of-sale, POS, system (110B) by exchanging a corresponding amount of a cryptocurrency from the crypto wallet(s); or conversely allowing the user to deposit cash at an ATM or POS system and exchanging it for a corresponding amount of a cryptocurrency to be deposited in at least one crypto wallet of the user”), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal: i) the combination cryptocurrency ATM and cash ATM hardware terminal (see e.g. para [11]-[13]) configured for at least one of: 
1) purchase of cryptocurrency using cash currency; 
 (see e.g. Abstract and para [21]-[29])
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further configured for at least one of: 
1) cash-only transactions (see e.g. para [21]-[29]); 
2) transactions that do not utilize virtual currency and/or cryptocurrency (see e.g. para [21]-[29]); 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
1) a second set of one or more processors (see e.g. Fig. 4 para [123] – “The means may include various hardware and/or software/firmware component(s) and/or module(s), including, but not limited to a circuit, an application specific integrated circuit (ASIC), or processor. Generally, where there are operations illustrated in Figures, those operations may be performed by any suitable corresponding counterpart means-plus-function components.”); 
2) a second touchscreen or graphical user interface (see e.g. para [25] Fig. 5, 6); 
3) a second set of one or more computer readable media or memories (see e.g. Fig. 4), the second set of one or more computer readable media or memories storing: (a) a second application, wherein the second application is a second internet browser application (see e.g. Antonin Abstract and para [8][54] – the motivation to combine Antonin and Walser is discussed above); and (b) a second set of one or more files or computer program instructions (see e.g. Fig. 4 para [87]-[90]).
With respect to dependent Claim 28, the modified Walser teaches c) displaying, on the second touchscreen or graphical user interface; i) at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency; and ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. see e.g. Fig. 4-6 para [21]-[29] [57]-[63]).  
With respect to dependent Claim 29, the modified Walser teaches d) receiving a first selection of the first option or the second option, by a second visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal; and e) performing a first processing the first selection (see e.g. see e.g. Fig. 4-6 para [57]-[63]).  
With respect to dependent Claim 30, the modified Walser teaches b) receiving, by the system, the system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, wherein the first transaction comprises: i) a first purchase of cryptocurrency using cash currency; or ii) a first sale of cryptocurrency for cash currency. (see e.g. Fig. 4-6 para [57]-[63]). 
With respect to dependent Claim 31, the modified Walser teaches c) wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see e.g. Fig. 4-6 para [70] and Antonin Abstract and para [8][54] – the motivation to combine Antonin and Walser is discussed above).  

With respect to dependent Claim 36, the modified Walser teaches i) a second hardware terminal, owned by the first owner of the plurality of hardware terminals (see e.g. Abstract and para [21]-[26]  - The owner of ATMs can be any Financial Institute.), the plurality of hardware terminals further comprising at least the second hardware terminal, the second hardware terminal provided at a second location (see e.g. Fig. 4-6), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. para [21]-[26]): 
i) the combination cryptocurrency ATM and cash ATM hardware terminal capable of at least one of: 1)purchase of cryptocurrency using cash currency; 2) sale of cryptocurrency for cash currency; (para [21]-[26])
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: 1) cash-only transactions (para [11]-[13]); 2) transactions that do not utilize virtual currency and/or cryptocurrency; 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
1) a second set of one or more processors (see e.g. Fig. 1, 5 para [3] [89][91]); 
2) a second touchscreen or graphical user interface (see e.g. para [14] –“a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”); 
3) a second set of one or more computer readable media or memories (see e.g. para [92]-[95]), the second set of one or more computer readable media or memories storing: 

(b) a second set of one or more files or computer program instructions (see e.g. para [95]).
Claim 37 is rejected for the similar reasons discussed above with respect to claims 28 and 29.
Claims 1, 11, 21, 22, 27, 28, 29, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (hereinafter Russell) U.S. Patent Publication No. 2019/0318326(Pat. No. 10,332,205 incorporated by reference) in view of Antonin et al. (hereinafter Antonin) U.S. Patent Publication No. 2002/0138431.
With respect to independent claim 1, Russell teaches a method comprising: 
a) managing a first hardware terminal comprising at least the first hardware terminal, at a first location, wherein the first hardware terminal comprises a virtual currency terminal or kiosk (see e.g. Abstract and para [5]-[8]): 
i) the first hardware terminal comprising a virtual currency terminal or kiosk configured for at least one of: 
1) purchase of cryptocurrency using cash currency (see e.g. para [5]-[8]); 
2) sale of cryptocurrency for cash currency (see e.g. para [5]-[8]);
ii) the first hardware terminal comprising a virtual currency terminal or kiosk comprising: 
1) a first set of one or more processors (see e.g. para [19]-[22]); 
2) a first touchscreen or graphical user interface (see e.g. para [25] Fig. 5, 6); 

(a) a first application (see e.g. para [23]-[26]); and 
(b) a first set of one or more files or computer program instructions (see e.g.para [23]-[26]).
Russell does not expressly show providing a first hardware terminal, by a first owner of a plurality of hardware terminals and a first application wherein the first application is a first internet browser application. However, it is common knowledge that a plurality of ATMs at different locations are owned/operated by a single bank. Russell also indicates the ATMs are connected via internet (See para [5] ). Furthermore, Antonin teaches a financial institution can own a plurality of ATMs (see e.g. Fig. 1 and para [5] [6] – “Many ATMs may offer additional transactions for ATM users that are customers of the host financial institution.”) and browser based ATM interface application (see e.g. Abstract and para [8] [54] – “A system and method of providing a financial services terminal, such as an ATM, with a document driven interface. The system and method include a set of interface documents, such as HTML documents, that define an interface for the financial services terminal. The financial services terminal includes an interface application, such as a browser, for accessing the set of interface documents.” “Hypertext Markup Language (HTML) and TCP/IP have been applied to improve ).
Both Russell and Antonin are directed to ATM interfaces.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Russell and Antonin in front of them to further modify the system of Pham to include the above feature.  The motivation to combine Russell and Antonin comes from Antonin.  Antonin discloses the motivation to adopt a client/server architecture and user a web browser interface for ATMs so that a single server/host of a financial institution can provide unified interface for remote users at different locations. And users can experience familiar interface while banking online or at the ATMs (see Abstract and para [8] [54] – “In a preferred embodiment, the interface application 220 is a browser.” “supporting the familiar platform for interface design and implementation”).
Claim 11 is rejected for the similar reasons discussed above with respect to claim 1. 
With respect to dependent Claim 21, the modified Russell teaches b) receiving, by a system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, wherein the first transaction comprises: i) a first purchase of cryptocurrency using cash currency; ii) a 
With respect to dependent Claim 22, the modified Russell teaches wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see Antonin Abstract and para [8] [54] and discussion above with respect to claim 1).
With respect to dependent Claim 27, the modified Russell teaches b) managing a second hardware terminal, by the first owner of the plurality of hardware terminals (see Fig. 6), the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (see e.g. Abstract and para [19]-[23]), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal: i) the combination cryptocurrency ATM and cash ATM hardware terminal (see e.g. para [19]-[23]) configured for at least one of: 
1) purchase of cryptocurrency using cash currency; 
2) sale of cryptocurrency for cash currency;  (see e.g. Abstract and para [5]-[8])
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further configured for at least one of: 
1) cash-only transactions (see e.g. Antonin para [5]-[15] – this is well known feature for ATM); 
2) transactions that do not utilize virtual currency and/or cryptocurrency); 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
see Fig. 6 para [24][27]); 
2) a second touchscreen or graphical user interface (see e.g. Fig. 6 para [5][27] ); 
3) a second set of one or more computer readable media or memories (see e.g. Fig. 6 para [21][25]), the second set of one or more computer readable media or memories storing: (a) a second application, wherein the second application is a second internet browser application (see e.g. Antonin Abstract and para [8][54] – the motivation to combine Antonin and Russell is discussed above); and (b) a second set of one or more files or computer program instructions (see e.g. Fig. 6 para [23]-[27]).
With respect to dependent Claim 28, the modified Russell teaches c) displaying, on the second touchscreen or graphical user interface; i) at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency; and ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. see e.g. Antonin para [5]-[15]- this is well known feature for ATMs).  
With respect to dependent Claim 29, the modified Russell teaches d) receiving a first selection of the first option or the second option, by a second visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal; and e) performing a first processing the first selection (see e.g. see e.g. Fig. 2-6 para [27]-[29]).  
With respect to dependent Claim 30, the modified Russell teaches b) receiving, by the system, the system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, or ii) a first sale of cryptocurrency for cash currency. (see e.g. Fig. 2-6 para [5]-[8]). 
With respect to dependent Claim 31, the modified Russell teaches c) wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see e.g. Fig. 2-6 and Antonin Abstract and para [8][54] – the motivation to combine Antonin and Russell is discussed above).  

With respect to dependent Claim 36, the modified Russell teaches i) a second hardware terminal, owned by the first owner of the plurality of hardware terminals (see e.g. Abstract and para [5]-[8]  - The owner of ATMs can be any Financial Institute see discussion above), the plurality of hardware terminals further comprising at least the second hardware terminal, the second hardware terminal provided at a second location (see e.g. Fig. 6), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. para [5]-[8]): 
i) the combination cryptocurrency ATM and cash ATM hardware terminal capable of at least one of: 1)purchase of cryptocurrency using cash currency; 2) sale of cryptocurrency for cash currency; (para [5]-[8])
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: 1) cash-only transactions (para [11]-[13]); 2) transactions that do not utilize virtual currency and/or cryptocurrency; 

1) a second set of one or more processors (see e.g. Fig. 1, 5 para [24] [27]); 
2) a second touchscreen or graphical user interface (see e.g. Fig. 6 para [5]); 
3) a second set of one or more computer readable media or memories (see e.g. para [21]-[26]), the second set of one or more computer readable media or memories storing: 
(a) a second application, wherein the second application is a second internet browser application (see Fig. 6 para [23][24] and discussion above with respect to Antonin ); and 
(b) a second set of one or more files or computer program instructions (see e.g. Fig. 6 para [23][24]).
Claim 37 is rejected for the similar reasons discussed above with respect to claims 28 and 29.
Claims 1, 11, 21, 22, 27, 28, 29, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (hereinafter Pham) U.S. Patent Publication No. 2021/0035101 in view of Walser and further in view of Antonin et al. (hereinafter Antonin) U.S. Patent Publication No. 2002/0138431.
With respect to independent claim 1, Pham teaches a method comprising: a) managing a first hardware terminal (see e.g. Fig. 1, 2 and para [32] – “to provide power to the ATMs 202(1)-(N). For instance, the user 205(1) may endeavor to use the ATM 202(1) during an electrical outage” The owner of ATMs can be any Financial Institute.), the plurality of hardware Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)”):
ii)    the first hardware terminal comprising a virtual currency terminal or kiosk 
comprising:
1) a first set of one or move processors (see e.g. Fig. 1, 5 para [3] [89][91]);
2)    a first touchscreen or graphical user interface (see e.g. para [14] –“a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”);
3)    a first set of one or more computer readable media or memories (see e.g. para [92]-[95]), the first set of one or more computer readable media or memories storing:
 (b) a first set of one or more files or computer program instructions (see e.g. para [95]).
Pham does not expressly show the first hardware terminal comprising a virtual currency terminal or Kiosk configured for at least one of: 1)    purchase of cryptocurrency and cash currency; 2)    sale of cryptocurrency for cash currency.  However, Pham expressly teaches in response to a cash funds withdrawal by the user 205(1) at the ATM 202(1) in the outage mode, the transaction recordation component 240(1) may generate a blockchain block by performing a cryptographic algorithm using the transaction request”). Furthermore, Walser teaches cryptocurrency and cash exchange transactions provided by an ATM (see e.g. Abstract and para [21]-[29]).
Both Pham and Walser are directed to ATM interfaces.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Pham and Walser in front of them to modify the system of Pham to include the above feature.  The motivation to combine Pham and Walser comes from Walser.  Walser discloses the motivation to provide cryptocurrency and cash exchange transactions at ATM so that cryptocurrency holder users can get cash at ATM (see e.g. Abstract and para [21]-[29]).
Pham-Walser does not expressly show providing a first hardware terminal, by a first owner of a plurality of hardware terminals and a first application wherein the first application is a first internet browser application. However, Pham expressly indicates “the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers (e.g., the users 205(1)-(N)) of the banking services 206(1)-(N).” - see e.g. Fig. 2 and para [34]).  Pham also indicated “[t]he operating system 110 may be an application program configured to manage any application or software (e.g., client, agent, application, mobile application, web application, hybrid application, computer program, desktop application, or component) operable to execute on the ATM 102 – see para [12]”  
Furthermore, Antonin teaches a financial institution can own a plurality of ATMs (see e.g. Fig. 1 and para [5] [6] – “Many ATMs may offer additional transactions for ATM users that are customers of the host financial institution.”) and browser based ATM interface application (see e.g. Abstract and para [8][54] – “A system and method of providing a financial services terminal, such as an ATM, with a document driven interface. The system and method include a set of interface documents, such as HTML documents, that define an interface for the financial services terminal. The financial services terminal includes an interface application, such as a browser, for accessing the set of interface documents.” “Hypertext Markup Language (HTML) and TCP/IP have been applied to improve the quality, interoperability, and content of ATM interfaces and communications.” “HTML interfaces may be implemented through a client/server architecture with little more than a browser application present in the ATM itself.””In a preferred embodiment, the interface application 220 is a browser.”).
Both Pham and Antonin are directed to ATM interfaces.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Pham and Antonin in front of them to further modify the system of Pham to include the above feature.  The motivation to combine Pham and Antonin comes from Antonin.  Antonin discloses the motivation to adopt a client/server architecture and user a web browser interface for ATMs so that a single server/host of a financial institution can provide unified interface for remote users at different locations. And users can experience familiar interface while banking online or at the ATMs (see Abstract and para [8] [54] – “In a preferred embodiment, the interface application 220 is a browser.” “supporting the familiar platform for interface design and implementation”).
Claim 11 is rejected for the similar reasons discussed above with respect to claim 1. 

With respect to dependent Claim 21, the modified Pham teaches b) receiving, by a system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, wherein the first transaction comprises: i) a first purchase of cryptocurrency using cash currency; ii) a first sale of cryptocurrency for cash currency (see e.g. Walser Abstract and para [21]-[26] – the motivation to combine Walser and Pham is discussed above).  
With respect to dependent Claim 22, the modified Pham teaches wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see e.g. Fig. 1 and para [12]-[14] ).
With respect to dependent Claim 27, the modified Pham teaches b) managing a second hardware terminal, by the first owner of the plurality of hardware terminals, the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (see e.g. Fig. 1, 2 and para [32]-[34] – “Further, the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers”), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal: i) the combination cryptocurrency ATM and cash ATM hardware terminal (see e.g. para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)”) configured for at least one of: 
1) purchase of cryptocurrency using cash currency; 
2) sale of cryptocurrency for cash currency;  (see e.g. Walser Abstract and para [21]-[29] – the motivation to combine Walser and Pham is discussed above.)
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further configured for at least one of: 
1) cash-only transactions (see e.g. para [11]-[13]); 
2) transactions that do not utilize virtual currency and/or cryptocurrency (see e.g. para [11]-[13]); 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
1) a second set of one or more processors (see e.g. Fig. 2 para [34][91]); 
a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”); 
3) a second set of one or more computer readable media or memories (see e.g. para [92]-[95]), the second set of one or more computer readable media or memories storing: (a) a second application, wherein the second application is a second internet browser application (see e.g. para [12]); and (b) a second set of one or more files or computer program instructions (see e.g. para [95]);
With respect to dependent Claim 28, the modified Pham teaches c) displaying, on the second touchscreen or graphical user interface; i) at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency; and ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. see e.g. Fig. 1 para [11]-[13] –“ Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.), transfer of funds (e.g., transferring from a first financial account to a second account), obtaining financial account information, checking a financial account balance, printing checks, printing account statements, printing money orders, etc.”).  
With respect to dependent Claim 29, the modified Pham teaches d) receiving a first selection of the first option or the second option, by a second visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal; and e) performing a first processing the first selection (see e.g. Fig. 1 para [34][35]).  
With respect to dependent Claim 30, the modified Pham teaches b) receiving, by the system, the system provided by the first owner, a first request associated with a first visitor, user, or customer at the first hardware terminal, to perform a first transaction, wherein the first transaction comprises: i) a first purchase of cryptocurrency using cash currency; or ii) a first sale of cryptocurrency for cash currency. (see e.g. Walser Fig. 4-6 para [57]-[63] – the motivation to combine Walser and Pham is discussed above).  
With respect to dependent Claim 31, the modified Pham teaches c) wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (see e.g. Fig. 1 para [12] – “The operating system 110 may be an application program configured to manage the basic functions of the ATM 102. As used herein, and in some embodiments, an "application" may refer to any application or software (e.g., client, agent, application, mobile application, web application, hybrid application, computer program, desktop application, or component) operable to execute on the ATM 102”).  

With respect to dependent Claim 36, the modified Pham teaches i) a second hardware terminal, owned by the first owner of the plurality of hardware terminals (see e.g. Fig. 1, 2  - The owner of ATMs can be any Financial Institute.), the plurality of hardware terminals further comprising at least the second hardware terminal, the second hardware terminal provided at a second location (see e.g. Fig. 1, 2 and para [32]-[34] – “Further, the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers”), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. para [11]-[13] –““Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)””): 
i) the combination cryptocurrency ATM and cash ATM hardware terminal capable of at least one of: 1) purchase of cryptocurrency using cash currency; 2) sale of cryptocurrency for cash currency (see e.g. Walser Abstract para [21]-[27] and discussion above with respect to claim 1.)
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: 1) cash-only transactions (para[11]-[13]); 2) transactions that do not utilize virtual currency and/or cryptocurrency; 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 

2) a second touchscreen or graphical user interface (see e.g. para [14] –“a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”); 
3) a second set of one or more computer readable media or memories (see e.g. para [92]-[95]), the second set of one or more computer readable media or memories storing: 
(a) a second application, wherein the second application is a second internet browser application (see para [11]-[13]); and 
(b) a second set of one or more files or computer program instructions (see e.g. para [95]).
Claim 37 is rejected for the similar reasons discussed above with respect to claims 28 and 29.


Claims 23-26, 32-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Walser, Antonin and further in view of Ledford et al. (Ledford) U.S. Patent Publication No. 2017/0221066.
With respect to dependent Claim 23, Pham does not expressly show the features discussed below. However, Ledford teaches d) performing a first processing, by the system provided by the first owner, of at least the first request, wherein the first processing comprises: i) performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis associated with the first visitor, user, or customer, the first KYC/AML verification or analysis (see e.g. para [351]-[361] – “support for ”) comprising at least 1) determining a volume transacted during a given time period  (see e.g. para [296][351]-[361] – “a Funding Summary (e.g., the total number of funding during the period”), wherein: (a) the volume transacted is associated with one or more accounts or profiles including at least a first account or profile associated with the first visitor, user, or customer; and (b) the volume is calculated using a history of a set of transactions associated with the one or more accounts or profiles (see e.g. para [355]-[361] [388] and [402] – “Reconciliation Window and a summary of the transaction histories for all incoming and outgoing transactions (accepted and rejected) including the total volume and value of any supplementary funding to and disbursements from the Real Time Prefunded Account”).
Both Pham and Ledford are directed to money transaction interfaces (see e.g. Ledford para [108] - “Each user station may be, for example, a personal computer, a tablet computer, a smartphone, a standalone computer terminal such as a kiosk or ATM, or any other suitable type of electronic device for receiving, transmitting, storing, and/or processing information.”) Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Pham and Ledford in front of them to further modify the modified system of Pham to include the above feature.  The motivation to combine Pham and Ledford comes from Ledford.  Ledford discloses the motivation to support Risk Management, Regulatory Compliance 
With respect to dependent Claim 24, the modified Pham teaches e) providing a second hardware terminal, by the first owner of the plurality of hardware terminals, the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (see e.g. Fig. 1, 2 and para [32]-[34] – “Further, the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated teller services to customers”), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. Fig. 1, 2 para [11]-[13]): 
       i) the combination cryptocurrency ATM and cash ATM hardware terminal configured for at least one of: 
1) purchase of cryptocurrency using the cash currency; 
2) sale of cryptocurrency for cash currency; 
 (see e.g. Walser Abstract para [21]-[30] and discussion above with respect to claim 1)
     ii) the combination cryptocurrency ATM and cash ATM hardware terminal further configured for at least one of: 
          1) cash-only transactions (para [11]-[13]); 
          2) transactions that do not utilize virtual currency and/or cryptocurrency; 
    iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
         1) a second set of one or more processors (see e.g. see e.g. Fig. 1, 5 para [3] [89][91]); 
a touch screen of a display 114 that includes a touch screen (in some embodiments, display 114 may include a touch screen”); 
         3) a second set of one or more computer readable media or memories, the second set of one or more computer readable media or memories storing: (a) a second application, wherein the second application is a second internet browser application (see para [11]-[13]); and (b) a second set of one or more files or computer program instructions (see para [95]).  
With respect to dependent Claim 25, the modified Pham teaches f) displaying, on the second touchscreen or graphical user interface: i) at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency; and ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. see e.g. para [11]-[13] – “Some examples of financial transactions that may be performed using the ATM 102 can include currency withdrawals (e.g., cash withdrawals, cryptocurrency withdrawals, etc.), currency deposits (e.g., cash deposits, cryptocurrency deposits, etc.)”).  
With respect to dependent Claim 26, the modified Pham teaches g) receiving a first selection of the first option or the second option, by a first visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see e.g. Fig. 1 para [34] – “the ATMs 202(1)-(N) may be placed at various geographic locations to provide automated ); and h) performing a first processing the first selection (see e.g. para [13][14]).  
With respect to dependent Claim 32, Pham does not expressly show the features discussed below. However, Ledford teaches d) performing a first processing, by the system provided by the first owner, of at least the first request, wherein the first processing comprises: i) performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis associated with the first visitor, user, or customer, the first KYC/AML verification or analysis (see e.g. para [351]-[361] – “support for anti-fraud, anti-money laundering and OFAC/sanctions compliance process is provided”) comprising at least 1) determining a volume transacted during a given time period  (see e.g. para [296][351]-[361] – “a Funding Summary (e.g., the total number of funding during the period”), wherein: (a) the volume transacted is associated with one or more accounts or profiles including at least a first account or profile associated with the first visitor, user, or customer; and (b) the volume is calculated using a history of a set of transactions associated with the one or more accounts or profiles (see e.g. para [355]-[361] [388] and [402] – “Reconciliation Window and a summary of the transaction histories for all incoming and outgoing transactions (accepted and rejected) including the total volume and value of any supplementary funding to and disbursements from the Real Time Prefunded Account”).
Both Pham and Ledford are directed to money transaction interfaces (see e.g. Ledford para [108] - “Each user station may be, for example, a personal Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Pham and Ledford in front of them to further modify the modified system of Pham to include the above feature.  The motivation to combine Pham and Ledford comes from Ledford.  Ledford discloses the motivation to perform analysis to prevent money laundering (see para [351]).
Claim 33 is rejected for the similar reasons discussed above with respect claim 24.
Claim 34 is rejected for the similar reasons discussed above with respect claim 25.
Claim 35 is rejected for the similar reasons discussed above with respect claim 26.
With respect to independent Claim 38, the modified Pham teaches a system comprising: 
a) a first hardware terminal, owned by a first owner of the plurality of hardware terminals (see e.g. Fig. 1, 2 and para [32] – “to provide power to the ATMs 202(1)-(N). For instance, the user 205(1) may endeavor to use the ATM 202(1) during an electrical outage” Also see Antonin Fig. 1 and para [5] [6] and discussion above with respect to claim 1), the plurality of hardware terminals further comprising at least the first hardware terminal, the first hardware terminal provided at a first location (see e.g. Fig. 1, 2 and para [34]), 
wherein the first hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (see para [11]) :
at least one of: 1) purchase of cryptocurrency using cash currency; 2) sale of  cryptocurrency for cash currency; (See e.g. Walser Abstract para [21]-[26] and discussion above with respect to claim 1.)
ii) the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: i) cash-only transactions (see para [11]); 2) transactions that do not utilize virtual currency and/or cryptocurrency; 
iii) the combination cryptocurrency ATM and cash ATM hardware terminal comprising: 
1) a first set of one or more processors (see e.g. see e.g. Fig. 1, 5 para [3] [89][91]); 
2) a first touchscreen or graphical user interface; 
3) a first set of one or more computer readable media or memories, the first set of one or more computer readable media or memories storing: (a) a first application, wherein the first application is a first internet browser application (see e.g. para [12], Antonin Abstract para [8][54] and discussion above with respect to claim 1); and (b) a first set of one or more files or computer program instructions (see e.g. para [95]);
 b) the first touchscreen or graphical user interface displaying (see Fig 1): 
i) at least a first option for performing one or more cash-only transactions (para[11]) and/or transactions that do not utilize virtual currency and/or cryptocurrency; and 
ii) at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (see e.g. Fig. 1, 2 para[11]). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179